      Case 4:19-cv-00226 Document 373 Filed on 01/22/21 in TXSD Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS HOUSTON
                                    DIVISION

 DWIGHT RUSSELL, et al.,

                      Plaintiffs,

 v.
                                                          Civil Action No. 4:19-cv-226
 HARRIS COUNTY, TEXAS, et al.,

                      Defendants.



                          UNOPPOSED MOTION TO INTERVENE
                              BY THE STATE OF TEXAS


       The State of Texas, by and through the Attorney General of Texas, and pursuant to Federal
Rule of Civil Procedure 24, move to intervene in the above-captioned action. In support of this
Motion, the State relies on the following contemporaneously filed documents:
       1.      Memorandum in Support of Motion to Intervene; and
       2.      [Proposed] Order Granting State Intervenors’ Motion to Intervene.
       For the reasons stated in this Motion and accompanying documents, the State of Texas
respectfully request that the Court grant this Motion to Intervene.




                                                                                         Page 1
Case 4:19-cv-00226 Document 373 Filed on 01/22/21 in TXSD Page 2 of 3




                               Respectfully submitted.

                               KEN PAXTON
                               Attorney General of Texas

                               BRENT WEBSTER
                               First Assistant Attorney General

                               GRANT DORFMAN
                               Deputy First Assistant
                               Attorney General

                               ERIC A. HUDSON
                               Special Counsel
                               Special Litigation Unit
                               State Bar 24059977
                               Southern District ID: 1000759
                               Eric.Hudson@oag.texas.gov
                               P.O. Box 12548, Capitol Station
                               Austin, Texas 78711-2548
                               (512) 936-1414 | FAX: (512) 936-0545

                               SHAWN COWLES
                               Deputy Attorney General for
                               Civil Litigation

                               THOMAS A. ALBRIGHT
                               Chief for General Litigation Division

                               /s/ Kimberly Gdula
                               KIMBERLY GDULA
                               Attorney-in-Charge
                               State Bar 24052209 | So. Dist. 1092074
                               Kimberly.Gdula@oag.texas.gov

                               Assistant Attorney General
                               General Litigation Division
                               P.O. Box 12548, Capitol Station
                               Austin, Texas 78711-2548
                               (512) 463-2120 | FAX: (512) 320-0667




                                                                        Page 2
      Case 4:19-cv-00226 Document 373 Filed on 01/22/21 in TXSD Page 3 of 3



                              CERTIFICATE OF CONFERENCE

        I hereby certify that, I conferred with counsel for Plaintiffs and Defendants via email on
January 22, 2021, regarding the relief sought in the foregoing instrument. The parties have indicated
they are not opposed to the State’s request to intervene.

                                              /s/ Kimberly Gdula
                                              Kimberly Gdula
                                              Assistant Attorney General


                                 CERTIFICATE OF SERVICE

        I, Kimberly Gdula, hereby certify that on this the 22nd day of January, 2021, a true and
 correct copy of the foregoing document was transmitted using the CM/ECF system, which
 automatically sends notice and a copy of the filing to all counsel of record.

                                              /s/ Kimberly Gdula
                                              Kimberly Gdula
                                              Assistant Attorney General




                                                                                            Page 3
